Citation Nr: 0925751	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  06-31 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for sexual dysfunction.

2.  Entitlement to service connection for a skin disorder.

3.  Entitlement to service connection for neuropathy of the 
right lower extremity.

4.  Entitlement to service connection for neuropathy of the 
left lower extremity.

5.  Entitlement to service connection for a chronic stomach 
disability.

6.  Entitlement to an increased rating for chronic diarrhea, 
currently assigned a 10 percent evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from May 1965 to August 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from regional office (RO) rating decisions 
of June 2005 and October 2006.  He failed to report for a 
Travel Board hearing scheduled in April 2009, without 
explanation, and the hearing request is considered withdrawn.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

First, the Board observes that the Veteran has not been 
afforded adequate VCAA notice with respect to any of the 
issues.  The notice sent in December 2004 regarding service 
connection for sexual dysfunction, a skin condition, and a 
stomach disorder was sent to an outdated address, and was not 
received by the Veteran until after the 60 day period for 
response had elapsed.  He notified the RO of this in March 
2005, and stated that he hoped it would not hurt his 
decision, but this cannot be ruled out, as the June 2005 
rating decision and subsequent statement of the case referred 
to the Veteran's failure to respond to the notice letter.  
Around this time, the Veteran's claims file was away from the 
RO due to an appeal before the United States Court of Appeals 
for Veterans Claims (Court), and apparently this was 
overlooked.  However, it cannot be said that the delayed 
notice was not prejudicial to the Veteran's claim.  No notice 
at all was sent regarding the claims for service connection 
for neuropathy of the lower extremities or an increased 
rating for chronic diarrhea.  

In addition, the Veteran's representative contends that the 
Veteran should be afforded VA examinations regarding the 
claims on appeal, and the Board agrees with respect to the 
claims for which an appeal has been perfected.  The threshold 
for an examination is low, and the Veteran is competent to 
state he has experienced the claimed symptoms. 

As to the gastrointestinal issues, the Veteran seems to treat 
the increased rating for diarrhea and the service connection 
for a stomach condition as the same or intertwined issues.  
His statements regarding these issues have not clearly 
differentiated them.  This is understandable, as in the April 
1976 rating decision, the issue was referred to as service 
connection for a stomach condition, but the grant of benefits 
was for chronic diarrhea.  Moreover, the Veteran submitted a 
notice of disagreement in July 2005 which encompasses both 
issues.  The June 2005 rating decision denied service 
connection for a stomach condition but did not address the 
increased rating issue, and, therefore, the notice of 
disagreement was considered a new claim.  However, if the 
record shows the existence of an unadjudicated claim, raised 
along with an adjudicated claim, and the RO's decision acts 
(favorably or unfavorably) on one of the claims but fails to 
specifically address the other claim, the second claim is 
deemed denied, and the appeal period begins to run.  Deshotel 
v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006).  Therefore, the 
Veteran's July 2005 notice of disagreement was sufficient to 
address both of these issues, and the Court has held that 
where an NOD has been filed with regard to an issue, and an 
SOC has not been issued, the appropriate Board action is to 
remand the issue to the RO for issuance of an SOC.  Manlincon 
v. West, 12 Vet. App. 238 (1999).    

As a final matter, the Veteran's representative has argued 
that the combat provisions of 38 U.S.C.A. § 1154(b) apply to 
this case.  It must be noted that although the Veteran served 
in Vietnam, whether or not he served in combat, the shell 
fragment wounds for which he is service-connected were not 
sustained in combat.  The service department records show 
that the Veteran was in Vietnam from October 1970 to October 
1971.  On July 6, 1972, at Fort Riley, Kansas, he received 
the shell fragment wounds.  Although the history is limited, 
the dispensary note at the time noted that he had been struck 
in the thighs, abdomen and leg with fragments from an 
exploding 50-caliber round, and noted there had probably been 
a round explosion in the weapon.  An X-ray request notes that 
a 50-caliber backfired.  A month later, a history of the 
shell fragment wounds having occurred in Vietnam was 
reported, but the actual records of treatment for the injury 
do not reflect that he was in Vietnam, and the service 
department evidence also documents that he had returned from 
Vietnam months earlier, in October 1971.  Moreover, in his 
initial claim filed in August 1972, he referred to this 
injury has having occurred at Fort Riley.  That being said, 
the injury was still sustained during service, just not in 
combat.  

The Veteran's representative has also raised the issue of 
service connection based on Agent Orange exposure.  The 
notice to the Veteran should include this aspect of the 
claims as well.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran adequate VCAA notice 
with respect to the claims for service 
connection for sexual dysfunction, a skin 
condition, neuropathy of the right and 
left lower extremities, a stomach 
disability, and an increased rating for 
chronic diarrhea.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  The notice should include 
notification regarding secondary service 
connection  and service connection based 
on Agent Orange exposure.  In addition, 
specifically ask the Veteran to identify 
the locations and approximate dates of any 
treatment he has received for sexual 
dysfunction, a chronic skin condition, and 
neuropathy of the right and left lower 
extremities.  Obtain any records 
adequately identified.  

2.  Then, schedule the Veteran for a VA 
examination to determine whether he has a 
disability manifested by sexual 
dysfunction, a chronic skin disability, 
and/or or neuropathy of the lower 
extremities.  If so, provide an opinion as 
to whether any such disorder is related to 
service to include Agent Orange exposure.  
As to sexual dysfunction, the opinion 
should also address whether the condition 
(if present) is related to (i.e., caused 
or aggravated by) medication used to treat 
service-connected PTSD.  The opinion 
should also address whether neuropathy (if 
present) is related to (i.e., caused or 
aggravated by) the service-connected shell 
fragment wounds.  The entire claims folder 
and a copy of this REMAND must be made 
available to the examiner prior to the 
examination.  

The complete rationale for all opinions 
expressed must be provided.  In would be 
helpful if the physician would use the 
following language in his or her opinion, 
as may be appropriate:  "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), or 
"less likely than not" or "unlikely" 
(meaning that there is less than 50% 
likelihood).  The term "at least as 
likely as not" does not mean "within the 
realm of medical possibility."  Rather, 
it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of that 
conclusion as it is to find against it.  

3.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues of service 
connection for sexual dysfunction, a skin 
condition, and neuropathy of the right and 
left lower extremities, to include 
secondary to service-connected 
disabilities as claimed as well as due to 
Agent Orange exposure.  The RO must 
consider all applicable laws and 
regulations, including 38 C.F.R. § 3.310.  
If the benefit sought remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

4.  After allowing time for the Veteran to 
respond to the notice letter, and after 
undertaking any appropriate development, 
adjudicate the issues of service 
connection for a stomach disability and an 
increased rating for chronic diarrhea.  If 
the claims are denied, furnish the veteran 
and his representative a STATEMENT OF THE 
CASE with regard to those issues.  The 
veteran should also be informed of his 
appeal rights and of the actions necessary 
to perfect an appeal on this issue.  The 
issues should only be returned to the 
Board if the appeal is perfected.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




